Citation Nr: 9923434	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  91-38 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
St. Louis Regional Office (RO) August 1990 rating decision 
which granted service connection for PTSD, assigning it a 10 
percent rating.  By September 1993 RO decision, the 
evaluation of his service-connected PTSD was increased from 
10 to 30 percent and, by June 1996 Board decision, the rating 
of that disorder was increased to 50 percent.  In view of AB 
v. Brown, 6 Vet. App. 35, 38 (1993), the claim remains in 
controversy where less than the maximum available benefit is 
awarded.

In June 1992 and February 1995, the veteran's claim was 
remanded to the RO for additional development of the 
evidence.  As noted above, in June 1996, the Board in 
pertinent part increased the rating of his service-connected 
PTSD to 50 percent.  Timely appeal from that decision, 
denying a rating in excess of 50 percent for service-
connected PTSD, was filed with the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 1996, a joint motion was 
filed requesting an order in part affirming the June 1996 
Board decision to the extent it granted a 50 percent 
disability rating, but vacating and remanding that part of 
said decision which denied an increased rating for PTSD in 
excess of 50 percent.  Recently, by Order of the Court, the 
motion was granted, and the case was remanded to the Board 
for further action consistent with the joint motion.  [redacted]).  In August 1997, the 
claim for a rating in excess of 50 percent for PTSD was again 
remanded to the RO for further development of the evidence 
and to ensure full compliance with due process requirements. 

The Board observes that the veteran noted disagreement with 
the initial rating assigned his PTSD in August 1990 and 
perfected his appeal as to that issue (but he did not express 
disagreement with regard to the effective date of award of 
service connection for the disorder).  Thus, propriety of the 
rating from effective date of the award through to final 
resolution of the issue is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).  To effectuate the favorable action 
taken below, separate disability ratings may be assigned by 
the RO for separate periods of time based on the facts found, 
a practice known as "staged" ratings.  Id. at 126.  

FINDING OF FACT

The veteran's PTSD is manifested by daily flashbacks and 
intrusive thoughts and recollections, continuous 
disassociation from reality, almost nightly and recurrent 
nightmares, and social isolation and difficulty functioning 
in intimate family situations; he cannot tolerate being in 
crowds, is almost constantly depressed and anxious, and has 
almost continuous suicidal ideation; his PTSD symptoms are 
shown to be totally incapacitating.  

CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 50 percent for his service-
connected PTSD is well grounded, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), as it stems from the rating initially 
assigned by the RO at the time of the August 1990 grant of 
service connection for the disorder.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Once determined that a claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the veteran's claim; thus, the statutory duty to assist has 
been satisfied in this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. 125.  

On the other hand, where entitlement to compensation has 
already been established, a veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1998); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted above, service connection for PTSD was initially 
granted by the RO in August 1990, and a 10 percent rating was 
assigned; that evaluation was increased to 30 percent by RO 
decision in September 1993, and it was increased to 50 
percent by Board decision in June 1996.  The August 1990 RO 
rating decision granting service connection for PTSD was 
based on the veteran's service records showing exposure to 
numerous combat-related stressors during his Vietnam service 
and that he received wounds in combat (for which he received 
the Purple Heart Medal), and a clear post-service diagnosis 
of PTSD, relative to combat service in Vietnam.

VA outpatient treatment records following service reveal, in 
pertinent part, frequent treatment associated with PTSD 
symptomatology since April 1984, at which time the disorder 
was initially diagnosed.  During this period, his symptoms 
(including nightmares, flashbacks, increased startle 
response, irritability and outbursts of anger, social 
isolation and alienation from family members) are shown to 
have periodically fluctuated in severity and persistence.  

On VA psychiatric examination in August 1990, the veteran 
indicated that he experienced symptoms of depression, 
anxiety, fear, easy irritability, emotional lability, 
recurrent nightmares, a feeling of hopelessness, lack of 
interest in his surrounding and social isolation, suicidal 
ideations, inability to work for and around other people 
(noting that he was self-employed and was thus able to 
minimize contact with others), outbursts of anger and 
violence, and crying spells; he noted that he had no friends 
and avoided the company of others.  On examination, chronic, 
severe PTSD was diagnosed.

Letters from the veteran's spouse and daughter, received at 
the RO in February 1991, indicate that he experienced and 
manifested severe and persistent symptomatology and behavior 
which made it very difficult to be around him.  His spouse 
was reportedly impacted so adversely by his behavior that she 
herself had to seek psychiatric treatment and counseling.  

VA outpatient treatment and therapy records from January 1991 
to May 1992 reveal frequent treatment associated with the 
veteran's PTSD.  Such records indicate that he continued to 
experience nightmares, inability to sleep, irritability, 
suicidal ideations, depression, and recurrent intrusive 
thoughts and recollections even while on medication.

On VA psychiatric examination in May 1992, the veteran 
indicated that he experienced symptoms of anxiety, 
exaggerated startle response, insomnia, irritability, 
intrusive thoughts and recollections, nightmares, and 
flashbacks.  On examination, his mood was constricted, he 
displayed hypervigilance, had difficulty concentrating, and 
his memory was impaired.  Severe PTSD was diagnosed.

On VA psychiatric examination in July 1992, the veteran 
indicated that he regularly used medication to treat his PTSD 
and participated in group therapy.  He indicated that he 
continued to experience his PTSD symptoms but, at the time of 
that examination, the examiner opined that his PTSD was of 
mild severity.

On VA psychiatric examination in March 1993 (including social 
and industrial survey), the veteran indicated that he 
experienced intrusive thoughts and recollections (at least on 
a weekly basis), very disturbing nightmares (about twice a 
week), flashbacks, and feeling uneasy and agitated when 
exposed to stimuli that brought on his memories (such as 
helicopter noise and other loud noises); reportedly, his 
symptoms were especially persistent and disturbing during the 
months of January and February because he was wounded in 
combat during the month of February.  He indicated that he 
was socially isolated and avoided contact with others, did 
not trust people, felt uncomfortable in crowds, and that he 
constantly felt anxious and emotionally detached, even from 
his family members.  Reportedly, the only social activity in 
which he participated consisted of attending church once a 
week (which he was reportedly only able to do by arriving 
early and walking to the front of the church in order to 
avoid the reality of having people around him).  Reportedly, 
he divorced his spouse due to his anger and difficulty 
dealing with his nightmares, but later he re-married her.  
PTSD was diagnosed.  The examiner indicated that the veteran 
had difficulties at work because of his psychiatric 
symptomatology and continued to have a "great deal" of 
difficulty with social isolation and emotional detachment 
from his family.  

On social and industrial survey in March 1993, the veteran's 
social work assessment was that he displayed evidence of poor 
judgment, emotional lability, and a plethora of anti-social 
tendencies.  He was considered unemployable in a setting 
where he would be required to be around other people; his 
rehabilitation potential was marginal.

VA outpatient and hospitalization records from November 1993 
to January 1995 reveal frequent treatment associated with the 
veteran's PTSD.  In November 1993, he was hospitalized for 14 
days because of increased symptoms of anxiety, depression, 
black-out spells, and unexplained shakes.  Reportedly, this 
was his first psychiatric hospitalization because, in the 
past, he was afraid of being locked-up (he apparently changed 
his perception during this period of hospitalization and was 
no longer afraid of being "locked up").  

On VA psychiatric examination in May 1995, the veteran 
indicated that he experienced recurrent nightmares at least 
3-4 times a week, flashbacks at least once a week, increased 
startle response, hyperalertness, and intrusive thoughts and 
recollections.  His only social activity reportedly consisted 
of attending church.  He indicated that he never worked full-
time because people were "getting on his back" and he was 
unable to deal with people at work.  On examination, 
moderately severe PTSD with depression was diagnosed.  The 
examiner indicated that the veteran did not cope well with 
stress, his defenses were fragile, and he needed to continue 
using medication; he isolated himself and felt alienated from 
people.

In an October 1995 addendum to the May 1995 psychiatric 
examination report, the examining physician indicated that 
the veteran's PTSD was moderately severe to severe, assigning 
it a Global Assessment of Functioning (GAF) score of 40 to 
45.

VA outpatient treatment records from April 1996 to May 1997 
indicate that this period was marked by stability of his 
PTSD.

Pursuant to the August 1997 Board remand, a VA psychiatric 
examination was performed in March 1998, including a complete 
review of the entire claims file.  On review of the file, the 
examiner observed that the veteran had a history of frequent 
episodes of disassociation from reality due to flashbacks.  
On examination, he was noted to continue experiencing all of 
his PTSD symptoms (identified during prior examination and 
psychiatric treatment), had "massive" difficulty with daily 
episodes of re-experiencing flashbacks, intrusive thoughts 
and recollections, lost track of reality, and experienced 
almost nightly nightmares.  Reportedly, he was in distress 
when exposed to stimuli that reminded him of his Vietnam 
experiences, such as the sound of helicopters, unexpected 
loud noises, and wet weather.  The veteran indicated that he 
could not tolerate being in crowds and was described by the 
examiner as being "socially avoidant;" his only social 
interaction reportedly consisted of attending church once a 
week.  He lost interest in all activities that were 
pleasurable to him in the past, he was extremely "walled 
off," numb, and detached.  His depression, anxiety, and 
suicidal ideation were fairly constant (but he had no present 
plan or intent for committing suicide).  He was described as 
angry, irritable, and impatient, all of which caused friction 
in his family life and made it difficult for him to function 
in an employment setting.  He continued to be hypervigilant, 
startled easily, and received ongoing psychiatric treatment 
and used medication.  His mood was both anxious and 
depressed, his speech was somewhat pressured, but there was 
no evidence of overt delusions or hallucinations during the 
interview.  Chronic, severe PTSD was diagnosed, and GAF score 
30 was assigned.  

In responding to specific questions posed in the August 1997 
Board remand, the examiner opined in March 1998, that the 
veteran's PTSD was best characterized as being productive of 
total occupational and social impairment as noted on previous 
social and industrial survey (apparently that performed in 
March 1993), and he appeared to be unemployable; if anything, 
his PTSD symptoms appeared to be worsening.  The veteran 
described total social isolation, "massive" difficulty in 
functioning in a work place; he described periods when he 
experienced the equivalent of delusions or hallucinations and 
severe flashbacks and episodes of disassociation from 
reality; his ability to function in a work setting was 
described as "quite questionable."  He was noted to also 
have a great deal of difficulty functioning in intimate 
family situations.  

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) (now codified at 
38 C.F.R. § 4.130, Code 9411 (1998)), and a 50 percent 
evaluation is assigned, consistent with evidence showing 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships, and because of 
the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to prompt 
considerable industrial impairment.  

A 70 percent evaluation is warranted under criteria in effect 
prior to November 7, 1996, when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the Court 
upheld an interpretation that the criteria in Diagnostic Code 
9411 for a 100 percent disability rating "are each 
independent bases" for granting a 100 percent rating.  Based 
on the foregoing evidence, the Board finds that the evidence 
supports a 100 percent rating for the veteran's service-
connected PTSD under the "old" Diagnostic Code 9411.  The 
entire body of pertinent medical evidence, as discussed 
above, shows that psychoneurotic symptoms associated with his 
PTSD are totally incapacitating; his life is marked by nearly 
constant intrusive thoughts, recollections, flashbacks, 
nightly nightmares, and continuous suicidal ideation; he has 
to re-live and re-experience his Vietnam experiences on a 
daily basis; he experiences frequent episodes of 
disassociation from reality because of his flashbacks; he is 
virtually isolated in the community and his only social 
interaction consists of weekly church attendance (which 
appears possible only if he takes certain "precautionary" 
measures such as arriving early and going to the front of the 
church so as to avoid the though of having other people 
around him).  The evidence indicates that he divorced his 
spouse in the past because of his PTSD symptomatology; 
although he eventually remarried, the current marriage 
appears strained.  His symptomatology appears to manifest 
itself severely and adversely even while he is on medication.  

Overall, the disability associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
consistent with a 100 percent rating under Diagnostic Code 
9411, in effect prior to November 7, 1996, as it is clear 
that the severity of his psychoneurotic symptoms has 
completely incapacitated him.  The evidence demonstrates that 
rather than improving, his PTSD symptoms have greatly 
increased in intensity and frequency with time (see VA 
psychiatric examination report in March 1998).  Although the 
evidence of record indicates that the veteran's PTSD has 
periodically stabilized and/or at least some of his symptoms 
became less persistent in the past (see VA psychiatric 
examination report in July 1992 and VA outpatient treatment 
records from April 1996 to May 1997), a VA psychiatrist 
suggested in March 1998 that the veteran is totally isolated, 
has massive difficulty functioning because of his flashbacks 
and frequent episodes of disassociation from reality; he 
opined that the veteran's disability is productive of total 
occupational and social impairment.  In view of the 
determination by the Board that a 100 percent evaluation is 
warranted for the veteran's PTSD under the criteria for 
rating mental disorders, in effect prior to November 7, 1996, 
the Board need not explore the propriety of rating him under 
the criteria effective on and after November 7, 1996.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (the version 
most favorable to the veteran applies where a change of 
applicable law or regulation occurs after a claim is filed, 
but before a final decision is rendered).


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

